In a class action commenced by the plaintiff Patricia Hayes on behalf of herself and others similarly situated, inter alia, for a judgment declaring that the defendant’s interest charges are unconscionable and the arbitration provision in the defendant’s loan documents is void and unenforceable, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Kitzes, J.), dated September 8, 2000, as denied its motion to compel arbitration of the claims against it, without prejudice to renew upon a showing that it complied with the plaintiff’s discovery demands dated March 3, 2000, and granted that branch of the plaintiff’s cross motion which was to compel it to comply with her discovery demands dated March 3, 2000.
*372Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly found that there is an issue of fact as to whether a valid arbitration agreement was made, and that further discovery was warranted prior to determining the defendant’s motion to compel arbitration of the claims against it (see, CPLR 7503 [a]; Matter of Teleserve Sys. [MCI Telecommunications Corp.], 230 AD2d 585, 592). Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.